Case 4:19-cv-04089-BAB Document 16               Filed 04/15/20 Page 1 of 1 PageID #: 1142



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

CYNTHIA LYNN CASTANEDA                                                                PLAINTIFF

vs.                                 Civil No. 4:19-cv-04089

ANDREW SAUL,                                                                       DEFENDANT
Commissioner, Social Security Administration


                                          JUDGMENT


       Comes now the Court on this the 15th day of April 2020, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security Administration

is AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.


                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U. S. MAGISTRATE JUDGE
